Case 2:19-cv-10563-DMG-JEM Document 49-2 Filed 12/29/20 Page 1 of 5 Page ID #:882




    1 MAYER BROWN LLP
      JOHN NADOLENCO (SBN 181128)
    2   jnadolenco@mayerbrown.com
      RUTH ZADIKANY (SBN 260288)
    3 rzadikany@mayerbrown.com
      ALEXANDER VITRUK (SBN 315756)
    4 avitruk@mayerbrown.com
      350 South Grand Avenue, 25th Floor
    5 Los Angeles, CA 90071-1503
      Telephone: (213) 229-9500
    6 Facsimile: (213) 625-0248
    7 Attorneys for Plaintiffs
       BYTON NORTH AMERICA CORPORATION and
    8 BYTON LIMITED
    9                       UNITED STATES DISTRICT COURT
   10                     CENTRAL DISTRICT OF CALIFORNIA
   11                                WESTERN DIVISION
   12
        BYTON NORTH AMERICA                        Case No. 2:19-cv-10563-DMG-JEM
   13   CORPORATION, a Delaware
        corporation; and BYTON LIMITED, a          [Assigned to the Hon. Dolly M. Gee]
   14   Hong Kong company,
                                                   DECLARATION OF
   15                  Plaintiffs,                 ALEXANDER VITRUK IN
   16         v.                                   SUPPORT OF MOTION OF
                                                   MAYER BROWN LLP TO
   17   ICONIQ MOTORS NORTH                        WITHDRAW AS COUNSEL OF
        AMERCIA, INC., a California                RECORD FOR PLAINTIFFS
   18   corporation; CARSTEN BREITFELD,            BYTON NORTH AMERICA
        an individual, and DOES 1 THROUGH          CORPORATION AND BYTON
   19   25 INCLUSIVE,                              LIMITED
   20                  Defendants.                 DATE: January 29, 2021
                                                   TIME: 9:30 a.m.
   21                                              PLACE: Courtroom 8C
   22
   23
   24
   25
   26
   27
   28

                     DECLARATION OF ALEXANDER VITRUK IN SUPPORT OF MOTION TO WITHDRAW;
                                                           CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-2 Filed 12/29/20 Page 2 of 5 Page ID #:883




    1                    DECLARATION OF ALEXANDER VITRUK
    2         I, Alexander Vitruk, declare as follows:
    3         1.     I am an attorney duly admitted to practice before this Court and all
    4   courts in the State of California. I am an associate at Mayer Brown LLP, attorneys
    5   of record for Plaintiffs Byton North America Corporation and Byton Limited
    6   (“Plaintiffs”). I submit this declaration in support of Mayer Brown’s concurrently
    7   filed Motion to Withdraw as Counsel of Record (the “Motion”). I have knowledge
    8   of the facts stated herein, based on my personal knowledge and my review of the
    9   case file and communications, and would testify competently thereto if called as a
   10   witness.
   11         2.     During the relevant time period, John Nadolenco (a partner in Mayer
   12   Brown’s Los Angeles office) and I handled the day-to-day litigation of the instant
   13   action. Our colleague Duncan Abate, a partner in Mayer Brown’s Hong Kong
   14   office, was the primary point of contact with Plaintiffs, although Mr. Nadolenco
   15   and I were copied on most of the emails.
   16         3.     Lack of communication concerning the conduct of this litigation has
   17   impaired Mayer Brown’s ability to effectively and diligently represent Plaintiffs. In
   18   order to comply with California Rule of Professional Conduct 1.6 concerning an
   19   attorney’s obligation to protect confidential information, I do not set forth the
   20   specific details of the communications discussed herein, only the minimum
   21   information necessary to support Mayer Brown’s motion. At the Court’s request,
   22   we will explain in further detail and respond to questions in camera.
   23         4.     Plaintiffs engaged Mayer Brown to represent them in this action on or
   24   around March 22, 2019. This engagement involved a written fee agreement, which
   25   was signed by Plaintiffs’ representative on March 22, 2019.
   26         5.     During the course of the litigation, in contravention of their fee
   27   agreement, Plaintiffs fell behind on payment of Mayer Brown’s invoices in
   28   connection with this action.
                                                   1
                       DECLARATION OF ALEXANDER VITRUK IN SUPPORT OF MOTION TO WITHDRAW;
                                                             CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-2 Filed 12/29/20 Page 3 of 5 Page ID #:884




    1         6.     In July of 2020, Mr. Abate advised Plaintiffs that Mayer Brown
    2   intended to apply to the court to withdraw from this litigation due to the growing
    3   amount of outstanding fees and lapsed promises of payment.
    4         7.     Plaintiffs subsequently paid a portion of the outstanding fees.
    5   However, Plaintiffs remained behind payment of Mayer Brown’s accrued fees.
    6         8.     On July 27, 2020, Mr. Abate sent Matt Barter, the general counsel for
    7   Plaintiffs, an email setting forth the status of the amounts owed, accrued as work-in
    8   progress, and projected to accrue based on upcoming stages of litigation, as well as
    9   Mayer Brown’s expectations concerning payment going forward.
   10         9.     On August 4, 2020, I emailed Mr. Barter to follow-up on Mr. Abate’s
   11   request for payment and advised that we needed to receive payment in order to
   12   proceed with litigation.
   13         10.    On August 8, 2020, Mr. Abate sent Mr. Barter a summary of the
   14   status of this action, which advised of significant upcoming deadlines and the need
   15   to move forward with key stages of litigation.
   16         11.    On or around September 15, 2020, Mr. Barter left Plaintiffs’
   17   employment. On September 21, 2020, we were informed that the Chinese law firm
   18   JunHe would take on Mr. Barter’s role for an undetermined period. Our primary
   19   point of contact with Plaintiffs going forward was Fang He, an attorney with
   20   JunHe.
   21         12.    On the following dates, we requested instruction, or followed-up on
   22   prior requests for instruction, from Plaintiffs, Ms. He, or both concerning the
   23   conduct of this litigation and how they would like us to proceed:
   24         (a)    October 12, 2020
   25         (b)    October 23, 2020
   26         (c)    November 21, 2020
   27         (d)    November 23, 2020
   28         (e)    December 5, 2020
                                                 2
                       DECLARATION OF ALEXANDER VITRUK IN SUPPORT OF MOTION TO WITHDRAW;
                                                             CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-2 Filed 12/29/20 Page 4 of 5 Page ID #:885



              (f)    December 9, 2020
    1
              (g)    December 14, 2020
    2
              (h)    December 20, 2020
    3
              (i)    December 21, 2020
    4
              13.    While we received some nonsubstantive responses from Ms. He
    5
        acknowledging receipt of our emails, as of the filing of this motion, we have not
    6
        received a material response to our requests for instruction.
    7
              14.    We also advised Plaintiffs, Ms. He, or both concerning upcoming
    8
        deadlines in this litigation on at least March 6, 2020; July 22, 2020; August 8,
    9
        2020; October 12, 2020; November 21, 2020; and December 21, 2020.
   10
              15.    On the following dates, we requested payment of our outstanding fees
   11
        from Plaintiffs, Ms. He, or both, but have not received any payment of our invoices
   12
        dating back to May 2020:
   13
              (a)    October 12, 2020
   14
              (b)    October 23, 2020
   15
              (c)    December 5, 2020
   16
              (d)    December 14, 2020
   17
              (e)    December 21, 2020
   18
   19         16.    As noted previously, we first advised Plaintiffs that Mayer Brown
   20   would request to withdraw from this litigation if Plaintiffs continued to not pay
   21   their bills in July of 2020. Following this lengthy period of noncommunication and
   22   nonpayment, we similarly advised of our plans to exit the litigation on December
   23   14, 2020.
   24         17.    On December 16, 2020, I emailed Plaintiffs and Ms. He to advise that
   25   Mayer Brown would be moving to withdraw as counsel of record in this action. I
   26   advised that we would file the notice of our motion on December 22, 2020 and
   27   would file the motion itself on December 29, 2020. Pursuant to Local Rule 83-
   28   2.3.4, I advised that Plaintiffs would not be able to represent themselves in court
                                                 3
                       DECLARATION OF ALEXANDER VITRUK IN SUPPORT OF MOTION TO WITHDRAW;
                                                             CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 49-2 Filed 12/29/20 Page 5 of 5 Page ID #:886




    1   because they are corporations and that they would need to secure representation by
    2   another attorney permitted to practice before the Central District of California. A
    3   true and correct copy of this communication is attached hereto as Exhibit A.
    4              18.   On December 20, 2020, Mr. Abate emailed Ms. He to confirm that,
    5   absent further instructions, we would be moving forward with our motion to
    6   withdraw.
    7              19.   On December 21, 2020, I advised Plaintiffs that if we did not receive
    8   instructions concerning this litigation, we would proceed with filing our notice of
    9   motion to withdraw as counsel of record on December 22, 2020.
   10              20.   As we did not receive further instructions concerning this litigation,
   11   we filed our notice of motion on December 22, 2020. We served a courtesy copy of
   12   the notice on our clients by email and advised again that we would be filing our
   13   motion to withdraw on December 29, 2020.
   14              21.   We still have not received instruction concerning the conduct of this
   15   litigation or payment of our outstanding fees.
   16              I declare under penalty of perjury under the laws of the United States of
   17   America that the foregoing is true and correct.
   18              Executed on the 29th day of December 2020, in Marina del Rey, California.
   19
   20                                                     __________
                                                            Alexander Vitruk
   21
   22
   23
   24
   25
   26
   27
   28
                                                      4
                           DECLARATION OF ALEXANDER VITRUK IN SUPPORT OF MOTION TO WITHDRAW;
        74179681                                                 CASE NO. 2:19-CV-10563-DMG-JEM
